

117 HR 3463 IH: Medical Supplies for Pandemics Act of 2021
U.S. House of Representatives
2021-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3463IN THE HOUSE OF REPRESENTATIVESMay 21, 2021Mrs. Dingell (for herself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize the use of the Strategic National Stockpile to enhance medical supply chain elasticity and establish and maintain domestic reserves of critical medical supplies, and for other purposes.1.Short titleThis Act may be cited as the Medical Supplies for Pandemics Act of 2021. 2.Supply chain flexibility manufacturing pilot(a)In generalSection 319F–2(a)(3) of the Public Health Service Act (42 U.S.C. 247d–6b(a)(3)) is amended—(1)in subparagraph (I), by striking and;(2)in subparagraph (J), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:(K)enhance medical supply chain elasticity and establish and maintain domestic reserves of critical medical supplies (including personal protective equipment, ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, and other medical devices (including diagnostic tests)) by—(i)increasing emergency stock of critical medical supplies; (ii)geographically diversifying domestic production of such medical supplies, as appropriate;(iii)entering into cooperative agreements or partnerships with respect to manufacturing lines, facilities, and equipment for the domestic production of such medical supplies; and(iv)managing, either directly or through cooperative agreements with manufacturers and distributors, domestic reserves established under this subparagraph by refreshing and replenishing stock of such medical supplies..(b)Reporting; sunsetSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended by adding at the end the following:(6)ReportingNot later than September 30, 2022, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate a report on the details of each cooperative agreement or partnership entered into under paragraph (3)(K), including the amount expended by the Secretary on each such cooperative agreement or partnership.(7)SunsetThe authority to enter into cooperative agreements or partnerships pursuant to paragraph (3)(K) shall cease to be effective on September 30, 2024..(c)FundingSection 319F–2(f) of the Public Health Service Act (42 U.S.C. 247d–6b(f)) is amended by adding at the end the following:(3)Supply chain elasticity(A)In generalFor the purpose of carrying out subsection (a)(3)(K), there is authorized to be appropriated $500,000,000 for each of fiscal years 2021 through 2024, to remain available until expended.(B)Relation to other amountsThe amount authorized to be appropriated by subparagraph (A) for the purpose of carrying out subsection (a)(3)(K) is in addition to any other amounts available for such purpose..